Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 1 of 35 Page ID #:192



 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10   Christopher L. Chester, et al., )Case No.: CV 20-10844-JFW(Ex)
                                    )
11                    Plaintiff,    )SCHEDULING AND CASE MANAGEMENT
                                    )ORDER
12        v.                        )
                                    )
13                                  )
     County of Los Angeles, et al., )
14                                  )
                    Defendants.     )
15   _____________________________ )
16        The purpose of this Order is to notify the parties and
17   their counsel of the deadlines and the schedule that will
18   govern this action.       SEE THE LAST PAGE OF THIS ORDER FOR THE
19   SPECIFIED DATES.      Ordinarily, the dates set forth on the last
20   page are determined after reviewing the parties’ Joint Report
21   or consultation with the parties at the Scheduling
22   Conference.     Accordingly, the dates and requirements are
23   firm.   The Court is very unlikely to grant continuances, even
24   if stipulated to by the parties, unless the parties establish
25   good cause through a concrete showing.            Because this Order in
26   some respects modifies the applicable Local Rules, counsel
27   \\
28   \\
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 2 of 35 Page ID #:193



 1   are advised to read it carefully to avoid default on the
 2   obligations established herein.           Counsel are advised to pay
 3   particular attention to the requirements of the Court with
 4   respect to electronic filing, the filing of motions for
 5   summary judgment, and the documents to be submitted at the
 6   Pre-Trial Conference and Trial.
 7   1.   ELECTRONIC FILING AND COURTESY COPIES
 8        All documents that are required to be filed in an
 9   electronic format pursuant to the Local Rules shall be filed
10   electronically no later than 4:00 p.m. on the date due unless
11   otherwise ordered by the Court.           Any documents filed
12   electronically after 4:00 p.m. on the date due will be
13   considered late and may be stricken by the Court.
14        All documents filed electronically shall be filed in
15   accordance with the Local Rule 5-4.           Each PDF file shall
16   contain no more than one document or exhibit, see Local Rule
17   5-4.3.1, and each document or exhibit shall be meaningfully
18   described on the docket such that the document or exhibit can
19   be easily identified.       For example, if a declaration in
20   support of a motion appears as Docket No. 30, exhibit 1 to
21   the declaration should be filed as Docket No. 30-1 with a
22   description of the exhibit that includes the title of the
23   exhibit and the exhibit number (e.g., Exhibit 1: Letter from
24   John Doe to Jane Doe dated January 1, 2021).             Exhibit 2 to
25   the declaration should be filed as Docket No. 30-2 with a
26   description of the exhibit which includes the title of the
27   exhibit and exhibit number (Exhibit 2: Letter from Jane Doe
28   to John Doe dated January 2, 2021), and so on. Any documents


                                           2
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 3 of 35 Page ID #:194



 1   which counsel attempt to file electronically which are
 2   improperly filed will not be accepted by the Court.
 3        Counsel are ORDERED to deliver 2 copies of all documents
 4   filed electronically to Chambers.           For each document filed
 5   electronically, one copy shall be marked “CHAMBERS COPY” and
 6   the other copy shall be marked “COURTESY COPY.”              The
 7   “CHAMBERS COPY” and “COURTESY COPY” are collectively referred
 8   to herein as “Courtesy Copies.”           The Courtesy Copies of each
 9   electronically filed document must include on each page the
10   running header created by the ECF system.            In addition, on
11   the first page of each Courtesy Copy, in the space between
12   lines 1 - 7 to the right of the center, counsel shall include
13   the date the document was e-filed and the document number.
14   The Courtesy Copies shall be single-sided and shall not be
15   blue-backed.     All documents must be stapled only in the left-
16   hand corner, the electronic proof of service must be attached
17   as the last page of each document, and the exhibits attached
18   to any document must be tabbed.           Counsel shall not staple the
19   “COURTESY COPY” and “CHAMBERS COPY” together.             The “COURTESY
20   COPY” and “CHAMBERS COPY” of all documents must be three-hole
21   punched at the left margin with the oversized 13/32" hole
22   size, not the standard 9/32" hole size.            The Courtesy Copies
23   shall be delivered to Chambers no later than 10:00 a.m. on
24   the next business day after the document was electronically
25   filed.
26        For any document that is not required to be filed
27   electronically, counsel are ORDERED to deliver 1 conformed
28   copy of the document, which shall be marked “COURTESY COPY,”


                                           3
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 4 of 35 Page ID #:195



 1   to Chambers at the time of filing.           For any document or
 2   exhibit that is not required to be filed electronically,
 3   counsel shall retain a copy of that document or exhibit until
 4   all appeals have been exhausted.
 5        When a proposed order or other proposed document
 6   accompanies an electronic filing, the proposed order or other
 7   proposed document shall be in PDF format and included, as an
 8   attachment, with the main electronically filed document
 9   (e.g., stipulations, applications, motions).             Proposed orders
10   or other proposed documents (such as a proposed judgment)
11   that are not lodged with a main document shall be
12   electronically lodged as an attachment to a Notice of
13   Lodging; if the proposed document is being submitted in
14   response to a court order, the filer shall link the Notice of
15   Lodging to that court order.
16        After a document requiring a judge’s signature has been
17   lodged, a WordPerfect or Microsoft Word copy of the proposed
18   document, along with a PDF copy of the electronically filed
19   main document, MUST be emailed to the chambers email address,
20   EITHER by using the “Proposed Orders” link within the CM/ECF
21   System OR by sending a separate email with the subject line
22   in the following format: Court’s divisional office, year,
23   case type, case number, document control number assigned to
24   the main document at the time of filing, judge’s initials,
25   and filer (party) type and name (e.g., for Los Angeles:
26   LA08CV00123-6-ABC-Defendant). Do not submit a proposed order
27   twice.   Failure to comply with this requirement may result in
28   the denial or striking of the request or the Court may


                                           4
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 5 of 35 Page ID #:196



 1   withhold ruling on the request until the Court receives the
 2   required documents.
 3   2.   DISCOVERY
 4        All discovery shall be completed by the discovery cut-off
 5   date specified on the last page of this Order.              THIS IS NOT
 6   THE DATE BY WHICH DISCOVERY REQUESTS MUST BE SERVED; IT IS
 7   THE DATE BY WHICH ALL DISCOVERY, INCLUDING EXPERT DISCOVERY,
 8   SHALL BE COMPLETED.       The Court does not enforce side
 9   agreements to conduct discovery beyond the discovery cut-off
10   date.
11        Any motion challenging the adequacy of responses to
12   discovery must be heard sufficiently in advance of the
13   discovery cut-off date to permit the responses to be obtained
14   before that date if the motion is granted.
15        In an effort to provide further guidance to the parties,
16   the Court notes the following:
17        (a)   Depositions
18        All depositions shall be scheduled to commence
19   sufficiently in advance of the discovery cut-off date to
20   permit their completion and to permit the deposing party
21   enough time to bring any discovery motions concerning the
22   deposition prior to the cut-off date.
23        (b)   Written Discovery
24        All interrogatories, requests for production of
25   documents, and requests for admissions shall be served
26   sufficiently in advance of the discovery cut-off date to
27   permit the discovering party enough time to challenge (via
28   motion practice) responses deemed to be deficient.


                                           5
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 6 of 35 Page ID #:197



 1        (c)   Discovery Motions
 2        Whenever possible, the Court expects the parties to
 3   resolve discovery issues among themselves in a courteous,
 4   reasonable, and professional manner.           If they do so, resort
 5   to the Court for guidance in discovery is seldom necessary.
 6   The Magistrate Judge assigned to this case will rule on
 7   discovery motions and protective orders.
 8        (d)   Expert Discovery
 9        If expert witnesses are to be called at trial, the
10   parties shall designate affirmative experts to be called at
11   trial and shall provide reports required by Fed.R.Civ.P.
12   26(a)(2)(B) not later than eight weeks prior to the discovery
13   cut-off date.     Rebuttal expert witnesses shall be designated
14   and reports provided as required by Fed.R.Civ.P. 26(a)(2)(B)
15   not later than five weeks prior to the discovery cut-off
16   date.   Any non-retained expert designated by a party as an
17   affirmative or rebuttal expert shall also prepare and provide
18   an expert report in the form described by Fed.R.Civ.P.
19   26(a)(2)(B).     Expert witnesses will be bound by the opinions
20   expressed in their reports prepared in accordance with
21   Fed.R.Civ.P. 26(a)(2)(B) and will not be permitted to offer
22   new opinions at trial.       Failure to timely comply with this
23   deadline will result in the expert being excluded at trial as
24   a witness.
25   3.   MOTIONS - GENERAL PROVISIONS
26        All law and motion matters, except for motions in limine,
27   must be set for hearing (not filed) by the motion cut-off
28   date specified on the last page of this Order.              The Court


                                           6
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 7 of 35 Page ID #:198



 1   will deny or strike late-filed motions.            The title page of
 2   all motions must state the hearing date and time for the
 3   motion, the Pre-Trial Conference date, and the Trial date.
 4        Once a party has noticed a motion for hearing on a
 5   particular date, the hearing shall not be continued without
 6   leave of Court. If the Court concludes that a motion can be
 7   resolved without argument, the Court will notify the parties
 8   in advance.
 9        If counsel does not intend to oppose a motion, counsel
10   shall immediately inform the Courtroom Deputy by e-mail and
11   immediately file a Notice of Non-Opposition in accordance
12   with the Local Rules.       The parties should note that failure
13   to timely respond to any motion shall be deemed by the Court
14   as consent to the granting of the motion.             See Local Rules.
15        Ex parte practice is strongly discouraged.              The Court
16   will require strict adherence to proper ex parte procedures
17   for any ex parte application filed with the Court.               See Local
18   Rules and the Court’s Standing Order.
19        (a) Applications and Stipulations to Extend Time
20        No application or stipulation to extend the time to file
21   any required document or to continue any date is effective
22   unless and until the Court approves it.            Any application or
23   stipulation to extend the time to file any required document
24   or to continue any date must set forth the following:
25              (i)    the existing due date or hearing date, as well
26   as all dates set by the Court, including the discovery cut-
27   off date, the Pre-Trial Conference date, and the Trial date;
28              (ii)    the new dates proposed by the parties;


                                           7
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 8 of 35 Page ID #:199



 1              (iii) specific, concrete reasons supporting good
 2   cause for granting the extension; and
 3              (iv) whether there have been prior requests for
 4   extensions by any party, and whether those requests were
 5   granted or denied by the Court.
 6        The application or stipulation must be accompanied by a
 7   separate proposed order.        The proposed order shall include
 8   the existing due date(s) or hearing date(s) as well as the
 9   new proposed date(s).
10        Failure to comply with the provisions of this section may
11   result in the denial of the application or stipulation.
12        (b) Joinder of Parties and Amendment of Pleadings
13        The deadline for joining parties and amending pleadings
14   is sixty days from the date of this Order.             Any motions to
15   join other parties or for leave to amend the pleadings shall
16   be filed within twenty days of the date of this Order so that
17   they can be heard and decided prior to the deadline.
18        In addition to the requirements of the Local Rules, all
19   motions to amend the pleadings shall: (1) state the effect of
20   the amendment; and (2) state the page, line number(s), and
21   wording of any proposed change or addition of material.                The
22   parties shall file and deliver to Chambers a redlined version
23   of the proposed amended pleading indicating all additions
24   and/or deletions of material.
25        (c) Withdrawal or Substitution of Counsel
26        The Court will not grant a request for approval of
27   substitution of counsel after an action has been set for
28   trial unless: (1) counsel files the request using the most


                                           8
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 9 of 35 Page ID #:200



 1   recent version of the appropriate forms provided on the
 2   Court’s website; and (2) the request is accompanied by a
 3   declaration signed by a substituting attorney indicating that
 4   such attorney has been advised of the trial date and will be
 5   prepared to proceed with trial as scheduled.             Any request for
 6   substitution of counsel which is not on the proper form or is
 7   not accompanied by a declaration signed by a substituting
 8   attorney as set forth above will be denied.
 9        Counsel who wish to withdraw and substitute their client
10   pro se must file a regularly noticed motion to withdraw which
11   demonstrates good cause for the request to withdraw.               The
12   Court will not consider such a motion unless: (1) the motion
13   is accompanied by a declaration signed by the client
14   indicating that the client consents to the withdrawal, has
15   been advised of the time and date of trial, and will be
16   prepared to represent themselves pro se on the scheduled
17   trial date; or (2) the Court is otherwise satisfied for good
18   cause shown that the attorney should be permitted to
19   withdraw.
20   4.   SUMMARY JUDGMENT MOTIONS
21        The Court will only entertain ONE summary judgment motion
22   by a party.     In the event a party believes that more than one
23   summary judgment motion is necessary to expedite the
24   resolution of issues in the action, the party must obtain
25   leave of court to file more than one summary judgment motion.
26   The Court will require strict adherence to the following
27   requirements:
28   \\


                                           9
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 10 of 35 Page ID #:201



 1         (a) Statement Of Uncontroverted Facts and Conclusions of
 2              Law and Statement of Genuine Disputes of Material
 3              Fact
 4         The Statement of Uncontroverted Facts and Conclusions of
 5   Law is to be prepared in a two column format.              The left hand
 6   column should set forth the allegedly undisputed fact or
 7   conclusion or law.       The right hand column should set forth
 8   the evidence that supports the factual statement or
 9   conclusion of law.       The factual statements and conclusions of
10   law should be set forth in sequentially numbered paragraphs.
11   Each paragraph should contain a narrowly focused statement of
12   fact or conclusion of law.         Each numbered paragraph should
13   address a single subject in as concise a manner as possible.
14         The opposing party’s Statement of Genuine Disputes of
15   Material Fact must track the movant’s Statement of
16   Uncontroverted Facts exactly as prepared.             The document must
17   be in two columns; the left hand column must restate the
18   allegedly undisputed fact, and the right hand column must
19   restate the moving party’s evidence in support of the fact,
20   and indicate either undisputed or disputed.             The opposing
21   party may dispute all or only a portion of the statement, but
22   if disputing only a portion, must clearly indicate what part
23   is being disputed.       Where the opposing party is disputing the
24   fact in whole or part, the opposing party must, in the right
25   hand column, set forth the evidence controverting the fact.
26   Where the opposing party is disputing the fact on the basis
27   of an evidentiary objection, the party must cite to the
28   evidence alleged to be objectionable and state the ground of


                                           10
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 11 of 35 Page ID #:202



 1   the objection and nothing more.            Counsel are reminded that
 2   unwarranted factual denials made in the context of a Summary
 3   Judgment Motion are subject to Rule 11 sanctions.               No
 4   argument should be set forth in this document.
 5         The opposing party may submit additional material facts
 6   that bear on or relate to the issues raised by the movant,
 7   which shall follow the format described above for the moving
 8   party’s Statement of Uncontroverted Facts.             These additional
 9   facts shall follow the movant’s facts, shall continue in
10   sequentially numbered paragraphs (i.e., if movant’s last
11   statement of fact was set forth in paragraph 30, then the
12   first new fact will be set forth in paragraph 31), and the
13   evidence that supports the new fact shall be set forth in the
14   right hand column.
15         The moving party, together with its reply, shall file a
16   separate document entitled “Combined Statement of Facts” that
17   (1) restates the entirety of the opposing party’s Statement
18   of Genuine Disputes of Material Fact and (2) responds to any
19   additional facts in the same manner and format that the
20   opposing party must follow in responding to the Statement of
21   Uncontroverted Facts, as described above.
22         (b) Supporting Evidence
23         No party should submit any evidence other than the
24   specific items of evidence or testimony necessary to support
25   or controvert a proposed statement of undisputed fact.                Thus,
26   for example, entire sets of interrogatory responses, or
27   documents that do not specifically support or controvert
28   material in the Statements should not be submitted in support


                                           11
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 12 of 35 Page ID #:203



 1   of or in opposition to a motion for summary judgment.                Any
 2   such material will not be considered.
 3         Evidence submitted in support of or in opposition to a
 4   motion for summary judgment should be submitted either by way
 5   of stipulation or as exhibits to declarations sufficient to
 6   authenticate the proffered evidence, and should not be
 7   attached to the memorandum of points and authorities.                The
 8   Court will accept counsel’s authentication of deposition
 9   transcripts, written discovery responses, and the receipt of
10   documents in discovery if the fact that the document was in
11   the opponent’s possession is of independent significance.
12   Documentary evidence as to which there is no stipulation
13   regarding foundation must be accompanied by the testimony,
14   either by declaration or properly authenticated deposition
15   transcript, of a witness who can establish its authenticity.
16         All exhibits submitted in support of, and in opposition
17   to, a motion for summary judgment shall be consecutively
18   numbered; no two exhibits shall bear the same number.                For
19   example, if the moving party submits one declaration and one
20   request for judicial notice, with four exhibits attached to
21   each document, the exhibits attached to the declaration shall
22   be marked 1 through 4, and the exhibits attached to the
23   request for judicial notice shall be marked 5 through 8.                 The
24   opposing party’s exhibits shall then commence with number 9.
25   Immediately above or below the page number on each page of an
26   exhibit, the parties shall mark “[Party Name]’s Summary
27   Judgment Exhibit No. __”.
28         All exhibits shall be separately filed on CM/ECF, and


                                           12
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 13 of 35 Page ID #:204



 1   each exhibit on the docket shall include a meaningful
 2   description such that the exhibit can be easily identified.
 3   For example, if a declaration in support of a motion for
 4   summary judgment appears as Docket No. 30, exhibit 1 to the
 5   declaration should be filed as Docket No. 30-1 with a
 6   description of the exhibit that includes the title of the
 7   exhibit and the exhibit number (e.g., Exhibit 1: Letter from
 8   John Doe to Jane Doe dated January 1, 2021).              Exhibit 2 to
 9   the declaration should be filed as Docket No. 30-2 with a
10   description of the exhibit which includes the title of the
11   exhibit and exhibit number (Exhibit 2: Letter from Jane Doe
12   to John Doe dated January 2, 2021), and so on.
13         In addition to the foregoing, any party who offers
14   deposition testimony in support of or in opposition to a
15   motion for summary judgment shall prepare and file a separate
16   document for each deponent which contains only those
17   questions and answers, and any objections made at the time of
18   the deposition to those questions, that a party is relying on
19   to support their motion, with a citation to the appropriate
20   page and line number(s) in the deposition transcript.
21         The parties shall also deliver to chambers (but not file)
22   one copy of the entire deposition transcript (single-sided
23   condensed transcript including the word index) of each
24   deposition referenced.        The deposition transcripts shall be
25   placed in a slant D-ring binder with each transcript
26   separated by a tab divider on the right side and three-hole
27   punched at the left margin with the oversized 13/32" hole
28   size, not the standard 9/32" hole size.            The deposition


                                           13
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 14 of 35 Page ID #:205



 1   transcript binder shall include a Table of Contents and the
 2   spine of each binder shall be labeled with its contents.
 3         The Court’s Courtesy Copies of all evidence in support of
 4   or in opposition to a motion for summary judgment shall be
 5   submitted in a separately bound compendium and shall include
 6   a Table of Contents.       If the supporting evidence exceeds
 7   twenty-five pages, each Courtesy Copy of the supporting
 8   evidence shall be placed in a slant D-ring binder with each
 9   item of evidence separated by a tab divider on the right
10    side.    All documents contained in the binder must be three-
11   hole punched with the oversized 13/32" hole size, not the
12   standard 9/32" hole size. The spine of each binder shall be
13   labeled with its contents.
14         In addition to the foregoing, the parties shall meet and
15   confer and prepare two binders, one binder containing a joint
16   set of all exhibits relied on by the parties in support of
17   and in opposition to the motion for summary judgment (“Joint
18   Exhibit Binder”), and the other binder containing a joint set
19   of all declarations relied on by the parties in support of
20   and in opposition to the motion for summary judgment (“Joint
21   Declarations Binder”).        The parties shall file the Joint Set
22   of Exhibits with a cover page titled “Joint Set of Exhibits”
23   and the Joint Set of Declarations with a cover page titled
24   “Joint Set of Declarations” with the Reply.             The parties
25   shall also deliver to Chambers two copies of both the Joint
26   Exhibit Binder and Joint Declarations Binder in accordance
27   with paragraph 1 of this Order, one set of which shall be
28   marked “CHAMBERS COPY,” and the other set of which shall be


                                           14
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 15 of 35 Page ID #:206



 1   marked “COURTESY COPY.”
 2         The Joint Exhibit Binder and Joint Declarations Binder
 3   shall include a Table of Contents, and the spine of each
 4   binder shall be labeled with its contents.             The Table of
 5   Contents for the Joint Exhibit Binder and Joint Declarations
 6   Binder shall specifically describe each summary judgment
 7   exhibit or declaration and include a citation to each
 8   paragraph number in the Combined Statement of Facts that
 9   refers to the exhibit or declaration (e.g. Plaintiff’s
10   Summary Judgment Exhibit No. 1 - Letter from John Doe to Jane
11   Doe dated January 1, 2007 Re: Reasons for Jane Doe’s
12   termination) (Combined Statement of Facts Nos. 2, 8, 10).                    In
13   preparing the Table of Contents, counsel should not create a
14   new set of exhibit numbers.         Counsel shall use the same
15   exhibit numbers that were used to identify the documents in
16   the Motion for Summary Judgment.
17         When filing the Joint Set of Exhibits and Joint Set of
18   Declarations electronically, each exhibit or declaration
19   shall be separately filed on CM/ECF and the description of
20   the exhibit or declaration on the docket shall track the
21   description of the exhibit or declaration in the Table of
22   Contents.
23         (c) Objections to Evidence
24         If a party disputes a fact based in whole or in part on
25   an evidentiary objection, the ground for the objection, as
26   indicated above, should be stated in the Statement of Genuine
27   Disputes of Material Fact or Combined Statement of Facts but
28   not argued in that document.          Evidentiary objections are to


                                           15
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 16 of 35 Page ID #:207



 1   be addressed in a separate memorandum to be filed with the
 2   opposition or reply brief of the party.            This memorandum
 3   should be organized to track the paragraph numbers of the
 4   Statement of Genuine Disputes of Material Fact or Combined
 5   Statement of Facts in sequence.            It should identify the
 6   specific item of evidence to which objection is made, or in
 7   the case of deposition testimony it should quote the relevant
 8   testimony, the ground for the objection, and a very brief
 9   argument with citation to authority as to why the objection
10   is well taken.      The following is an example of the format
11   required by the Court:
12         Combined Statement of Facts Paragraph 10: Objection to
13         the supporting deposition testimony of Jane Smith [quote
14         testimony] at 60:1-10 on the grounds that the statement
15         constitutes inadmissible hearsay and no exception is
16         applicable.     To the extent it is offered to prove
17         her state of mind, it is irrelevant because her
18         state of mind is not in issue.          Fed. R. Evid. 801,
19         802.
20   DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO THE
21   OPPONENT’S STATEMENT OF FACTS. THESE WILL BE DISREGARDED AND
22   OVERRULED.
23         (d) The Memorandum of Points and Authorities
24         The movant’s memorandum of points and authorities should
25   be in the usual form required under Local Rules and should
26   contain a narrative statement of facts as to those aspects of
27   the case that are before the Court.           All facts should be
28   supported with citations to the paragraph number in the


                                           16
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 17 of 35 Page ID #:208



 1   Statement of Uncontroverted Facts that supports the factual
 2   assertion and not to the underlying evidence.
 3         Unless the case involves some unusual twist, the motion
 4   need only contain a brief statement of the Fed.R.Civ.P. 56
 5   standard; the Court is familiar with the Rule and with its
 6   interpretation under Celotex and its progeny.              If at all
 7   possible, the argument should be organized to focus on the
 8   pertinent elements of the claim(s) for relief or defense(s)
 9   in issue, with the purpose of showing the existence or non-
10   existence of a genuine issue of material fact for trial on
11   that element of the claim or defense.
12         Likewise, the opposition memorandum of points and
13   authorities should be in the usual form required by the Local
14   Rules.    Where the opposition memorandum sets forth facts,
15   those facts should be supported with citations to the
16   paragraph number in the Statement of Genuine Disputes of
17   Material Fact and not to the underlying evidence.
18         (e) Proposed Statement of Decision
19         No more than two days after the deadline for filing the
20   Reply, each party shall lodge a Proposed Statement of
21   Decision, which shall contain a statement of the relevant
22   facts and applicable law with citations to case law and the
23   record.    The Proposed Statement of Decision shall not exceed
24   twenty pages and shall be in a form that would be appropriate
25   for the Court to enter as its final order on the motion.                 The
26   Proposed Statement of Decision shall be submitted to the
27   Court in accordance with the Local Rules and shall be
28   e-mailed in WordPerfect or Word format to the Chambers’


                                           17
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 18 of 35 Page ID #:209



 1   e-mail address (JFW_Chambers@cacd.uscourts.gov) at the time
 2   of filing.      Failure to lodge the Proposed Statement of
 3   Dcision will result in the denial or granting of the motion.
 4         (f) Timing
 5         Parties should not wait until the motion cut-off date to
 6   bring motions for summary judgment or partial summary
 7   judgment.     Early completion of non-expert discovery and
 8   filing of motions for summary judgment may eliminate or
 9   reduce the need for expensive expert depositions which are
10   normally conducted in the last stages of discovery.
11         Caveat:    Failure of the moving party to comply with these
12   procedures regarding summary judgment motions will result in
13   the denial of the Motion for Summary Judgment.              If a party
14   fails to respond to a Motion for Summary Judgment, the Court
15   will assume that the material facts as claimed and adequately
16   supported by the moving party are admitted to exist without
17   controversy, which will likely result in the granting of the
18   Motion for Summary Judgment.
19   5.    MOTIONS IN LIMINE
20         The Court will only entertain a maximum of five motions
21   in limine by a party.        In the event a party believes that
22   more than five motions in limine are necessary, the party
23   must obtain leave of Court to file more than five motions in
24   limine.    The Court will not hear or resolve motions in limine
25   that are disguised summary judgment motions.              No application
26   to file under seal will be granted with respect to a motion
27   in limine or any documents submitted with the motion in
28   limine.


                                           18
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 19 of 35 Page ID #:210



 1         Before filing any motion in limine, lead counsel for the
 2   parties shall confer in a good faith effort to eliminate the
 3   necessity for hearing the motion in limine or to eliminate as
 4   many of the disputes as possible.           It shall be the
 5   responsibility of counsel for the moving party to arrange for
 6   this conference.      The conference shall take place in person
 7   within ten calendar days of service upon opposing counsel of
 8   a letter requesting such conference, but in no event later
 9   than twenty-one days before the Pre-Trial Conference.                Unless
10   counsel agree otherwise, the conference shall take place at
11   the office of the counsel for the moving party.              If lead
12   counsel are not located in the same county in the Central
13   District, the conference may take place via video (letters
14   and e-mail, for example, do not constitute a proper
15   conference).
16         The moving party’s letter shall identify the testimony,
17   exhibits, or other specific matters alleged to be
18   inadmissible and/or prejudicial, shall state briefly with
19   respect to each such matter the moving party’s position (and
20   provide any legal authority which the moving party believes
21   is dispositive), and shall specify the terms of the order to
22   be sought.
23         If counsel are unable to resolve their differences, they
24   shall prepare and file a separate, sequentially numbered
25   Joint Motion in Limine for each issue in dispute which
26   contains a clear caption which identifies the moving party
27   and the nature of the dispute (e.g., “Plaintiff’s Motion in
28   Limine #1 to exclude the testimony of Defendant’s expert”).


                                           19
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 20 of 35 Page ID #:211



 1   Each Joint Motion in Limine shall consist of one document
 2   signed by all counsel.        The Joint Motion in Limine shall
 3   contain a clear identification of the testimony, exhibits, or
 4   other specific matters alleged to be inadmissible and/or
 5   prejudicial and a statement of the specific prejudice that
 6   will be suffered by the moving party if the motion is not
 7   granted.    The identification of the matters in dispute shall
 8   be followed by each party’s contentions and each party’s
 9   memorandum of points and authorities.            The title page of the
10   Joint Motion in Limine must state the Pre-Trial Conference
11   date, hearing date for the motions in limine, and Trial date.
12         Joint Motions in Limine made for the purpose of
13   precluding the mention or display of inadmissible and/or
14   prejudicial matter in the presence of the jury shall be
15   accompanied by a declaration that includes the following:
16   (1) a clear identification of the specific matter alleged to
17   be inadmissible and/or prejudicial; (2) a representation to
18   the Court that the subject of the motion in limine has been
19   discussed with opposing counsel, and that opposing counsel
20   has either indicated that such matter will be mentioned or
21   displayed in the presence of the jury before it is admitted
22   in evidence or that counsel has refused to stipulate that
23   such matter will not be mentioned or displayed in the
24   presence of the jury unless and until it is admitted in
25   evidence; and (3) a statement of the specific prejudice that
26   will be suffered by the moving party if the motion in limine
27   is not granted.
28   \\


                                           20
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 21 of 35 Page ID #:212



 1         Unless ordered by the Court, no supplemental or separate
 2   memorandum of points and authorities shall be filed by either
 3   party in connection with any motion in limine.
 4         The Court’s Courtesy Copies of all evidence in support of
 5   or in opposition to a motion in limine, including
 6   declarations and exhibits to declarations, shall be submitted
 7   in a separately bound volume and shall include a Table of
 8   Contents.     If the supporting evidence exceeds twenty-five
 9   pages, each Courtesy Copy of the supporting evidence shall be
10   placed in a slant D-ring binder with each item of evidence
11   separated by a tab divider on the right side, and the spine
12   of the binder shall be labeled with its contents.               All
13   documents contained in the binder must be three-hole punched
14   with the oversized 13/32" hole size, not the standard 9/32"
15   hole size.
16         The Court will not consider any motion in limine in the
17   absence of a joint motion or a declaration from counsel for
18   the moving party establishing that opposing counsel: (a)
19   failed to confer in a timely manner; (b) failed to provide
20   the opposing party’s portion of the joint motion in a timely
21   manner; or (c) refused to sign and return the joint motion
22   after the opposing party’s portion was added.
23         Unless otherwise ordered by the Court, motions in limine
24   should be filed and will be heard on the dates specified on
25   the last page of this Order.          Unless the Court in its
26   discretion otherwise allows, no motions in limine shall be
27   filed or heard on an ex parte basis, absent a showing of
28   irreparable injury or prejudice not attributable to the lack


                                           21
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 22 of 35 Page ID #:213



 1   of diligence of the moving party.
 2         The failure of any counsel to comply with or cooperate in
 3   the foregoing procedures will result in the imposition of
 4   sanctions, including a resolution of the issue against the
 5   party refusing to cooperate.
 6   6.    PRE-TRIAL CONFERENCE AND LOCAL RULE 16 FILINGS
 7         (a) General Provisions
 8         The Pre-Trial Conference (“PTC”) will be held on the date
 9   specified on the last page of this Order, unless the Court
10   expressly waived a PTC.        If adjustments in the Court’s
11   calendar to accommodate congestion become necessary, the
12   Court may re-schedule the PTC instead of the trial date.
13   Therefore, the parties should assume that if the PTC goes
14   forward, the trial will go forward without continuance,
15   although some brief period of trailing may prove necessary.
16         The lead trial attorney on behalf of each party shall
17   attend both the PTC and all meetings of the parties in
18   preparation for the PTC, unless excused for good cause shown
19   in advance of the PTC.
20         A continuance of the PTC at the parties’ request or by
21   stipulation is highly unlikely.            Specifically, failure to
22   complete discovery is not a ground for continuance.                 In the
23   unlikely event that the Court agrees to continue the PTC, the
24   trial date is likely to be delayed as a result.              If a change
25   in the trial date is necessitated or likely because of the
26   Court’s calendar or otherwise, modifications of that date
27   will be discussed at the PTC.
28         At the PTC, the parties should be prepared to discuss


                                           22
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 23 of 35 Page ID #:214



 1   means of streamlining the trial, including, but not limited
 2   to:   bifurcation; presentation of foundational and non-
 3   critical testimony and direct testimony by deposition
 4   excerpts; narrative summaries and/or stipulations as to the
 5   content of testimony; presentation of testimony on direct
 6   examination by affidavit or by declaration subject to cross-
 7   examination; and qualification of experts by admitted
 8   resumes.     The Court will also discuss settlement.
 9         (b)   Form of Pre-Trial Conference Order (“PTCO”)
10         The proposed PTCO shall be filed by the date specified on
11   the last page of this Order.          Adherence to this time
12   requirement is necessary for in-chambers preparation of the
13   matter.     The PTCO shall include the date of the L.R. 16-2
14   conference and the names of each attorney in attendance at
15   the L.R. 16-2 conference.         The form of the proposed PTCO
16   shall comply with Appendix A to the Local Rules and the
17   following:
18               (i) Place in “ALL CAPS” and in bold the separately
19   numbered headings for each category in the PTCO (e.g., “1.
20   THE PARTIES” or “7.       CLAIMS AND DEFENSES OF THE PARTIES”).
21               (ii) Include a Table of Contents at the beginning.
22               (iii) In specifying the surviving pleadings, state
23   which claims or counterclaims have been dismissed or
24   abandoned (e.g.,“Plaintiff’s second cause of action for
25   breach of fiduciary duty has been dismissed.”). Also, in
26   multiple party cases where not all claims or counterclaims
27   will be prosecuted against all remaining parties on the other
28   side, specify to which party each claim or counterclaim

                                           23
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 24 of 35 Page ID #:215



 1   is directed.
 2              (iv) In drafting the PTCO, the Court expects that
 3   the parties will attempt to agree on and set forth as many
 4   uncontested facts as possible.             A carefully drafted and
 5   comprehensively stated stipulation of facts will assist the
 6   Court in preparing for the Pre-Trial Conference.
 7              (v) In specifying the parties’ claims and defenses
 8   in Section 7 of the PTCO, each party shall closely follow the
 9   examples set forth in Appendix A of the Local Rules.
10              (vi) The Court may submit fact issues to the jury in
11   the form of findings on a special verdict form.              The issues
12   of fact should track the elements of a claim or defense on
13   which the jury will be required to make findings.
14              (vii) If expert witnesses are to be called at trial,
15   each party must list and identify its respective expert
16   witnesses, both retained and non-retained.             Failure of a
17   party to list and identify an expert witness in the PTCO
18   shall preclude the party from calling that expert witness at
19   trial.
20         (c) Rule 16 Filings; Memoranda; Witness Lists; Exhibit
21              Lists
22         The parties must comply fully with the requirements of
23   Local Rule 16.      They shall file carefully prepared Memoranda
24   of Contentions of Fact and Law (which may also serve as the
25   trial brief), along with their respective Witness Lists and
26   Exhibit Lists, all in accordance with the Local Rules.                See
27   the last page of this Order for applicable dates.
28   \\

                                           24
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 25 of 35 Page ID #:216



 1         (d) Summary of Witness Testimony and Time Estimates
 2         Counsel shall prepare a list of their witnesses,
 3   including a brief summary (two to three paragraphs) of each
 4   witness’s expected testimony, an estimate of the length of
 5   time needed for direct examination, and whether the witness
 6   will testify by deposition or in person.             Counsel shall
 7   exchange these lists with opposing counsel.              Counsel shall
 8   jointly file a single list of witness testimony summaries,
 9   including estimates for direct examination of their own
10   witnesses and estimates for cross-examination of opposing
11   witnesses.     The joint witness testimony summaries shall be
12   filed at the same time counsel submit the PTCO.              If a party
13   intends to offer deposition testimony into evidence at trial,
14   the party shall comply with the Local Rules.
15         (e) Pre-Trial Exhibit Stipulation
16         The parties shall prepare a Pre-Trial Exhibit Stipulation
17   which shall contain each party’s numbered list of all trial
18   exhibits, with objections, if any, to each exhibit including
19   the basis of the objection and the offering party’s response.
20   All exhibits to which there is no objection shall be deemed
21   admitted.     The parties shall also identify each witness they
22   anticipate will testify about and/or lay the foundation for
23   the exhibit.     All parties shall stipulate to the authenticity
24   of exhibits whenever possible, and the Pre-Trial Exhibit
25   Stipulation shall identify any exhibits for which
26   authenticity has not been stipulated to and the specific
27   reasons for the party’s failure to stipulate.
28   \\

                                           25
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 26 of 35 Page ID #:217



 1            The Pre-Trial Exhibit Stipulation shall be substantially
 2   in the following form:
 3                            Pre-Trial Exhibit Stipulation
 4   Plaintiff(s)’ Exhibits
 5   Number    Description   Witness   If Objection, State Grounds   Response to Objection

 6   Defendant(s)’ Exhibits
 7   Number    Description   Witness   If Objection, State Grounds   Response to Objection

 8            The Pre-Trial Exhibit Stipulation shall be filed at the
 9   same time counsel file the PTCO.                Failure to comply with this
10   paragraph shall constitute a waiver of all objections.
11   DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS TO THE
12   OPPOSING PARTY’S EXHIBITS. THESE WILL BE DISREGARDED AND
13   OVERRULED.
14            (f) Jury Instructions, Verdict Forms, Special
15                 Interrogatories
16            Fourteen days before the required Local Rule 16-2
17   meeting, the parties shall exchange proposed jury
18   instructions, verdict forms, and, if necessary, special
19   interrogatories.          Seven days before the meeting, counsel
20   shall exchange written objections, if any, to the proposed
21   jury instructions, verdict forms, and special
22   interrogatories.          At the required        meeting, lead counsel
23   shall confer with the objective of submitting one set of
24   agreed upon instructions, a verdict form, and, if necessary,
25   special interrogatories.
26            If lead counsel agree upon one complete set of jury
27   instructions, they shall file a joint set of proposed jury
28   instructions, arranged in a logical sequence with each

                                                26
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 27 of 35 Page ID #:218



 1   instruction sequentially numbered, and identified as
 2   “Stipulated Instruction No. __ Re ______,” with the blanks
 3   filled in as appropriate.         If the parties cannot agree upon
 4   one complete set of jury instructions, they shall file the
 5   following two joint documents with the Court:
 6              (i)    A joint set of proposed jury instructions
 7   arranged in a logical sequence with each instruction
 8   sequentially numbered.        If undisputed, an instruction shall
 9   be identified as “Stipulated Instruction No. __ Re ________,”
10   with the blanks filled in as appropriate.             If disputed, each
11   alternate version of the disputed instruction shall be
12   inserted together (back to back) in their logical place in
13   the overall sequence.        Each such disputed instruction shall
14   be identified as “Disputed Instruction No. __ Re ________
15   Proposed By      ________,” with the blanks filled in as
16   appropriate.      All disputed versions of an instruction shall
17   bear the same instruction number.           If a party does not have a
18   counter-version of an instruction and simply contends no such
19   instruction should be given, then that party should so state
20   (and explain why) on a separate page inserted in lieu of an
21   alternate version; and
22              (ii)    A joint memorandum of law in support of each
23   party’s disputed instructions, organized by instruction
24   number.    The joint memorandum of law shall quote the text of
25   each disputed instruction and shall set forth each party’s
26   respective position and legal authority, immediately after
27   the text of each disputed instruction.
28   \\

                                           27
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 28 of 35 Page ID #:219



 1         Each proposed instruction, whether agreed upon or
 2   disputed, shall (a) be set forth in full on a separate page;
 3   (b) embrace only one subject or principle of law; (c) cite to
 4   the legal authority for or source of the instruction; and (d)
 5   reference the claim for relief to which the instruction
 6   relates with a citation to Section 7 of the PTCO.
 7          A Table of Contents shall be included with all jury
 8   instructions submitted to the Court.            The Table of Contents
 9   shall set forth the following:
10              (i)     The number of the instruction;
11              (ii)    A brief title of the instruction;
12              (iii) Whether it is undisputed or disputed;
13              (iv)    The source of the instruction; and
14              (v)     The page number of the instruction.
15   For example:
16   Number     Title                   Source                 Page No.
17   1          Burden of Proof         9th Cir. Man.              5
                (Undisputed)            of Model Jury
18                                      Instr. 5.1
19         The Court directs counsel to use the instructions from
20   the Ninth Circuit Manual of Model Jury Instructions (West
21   Publishing, most recent edition) where applicable.                Where
22   California law is to be applied and the above instructions
23   are not applicable, the Court prefers counsel to use the
24   Judicial Council of California Civil Jury Instructions
25   (“CACI”) (LexisNexis Matthew Bender, most recent edition).
26   If neither of these sources is applicable, counsel are
27   directed to use the instructions from O’Malley, Grenig and
28   Lee, Federal Jury Practice and Instructions (West Group, most

                                           28
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 29 of 35 Page ID #:220



 1   recent edition).      Any modifications made to the original form
 2   instruction from the foregoing sources (or any other form
 3   instructions) must be specifically identified, along with the
 4   authority supporting the modification.            Counsel shall not
 5   submit proposed preliminary instructions to be given to the
 6   jury prior to opening statements.
 7         If the parties agree upon a verdict form and/or special
 8   interrogatories, they shall file a joint verdict form and/or
 9   special interrogatories, with the questions arranged in a
10   logical sequence.       If the parties cannot agree upon a verdict
11   form and/or special interrogatories, they shall file a joint
12   document containing each party’s alternative version along
13   with a brief explanation of each party’s respective position.
14         The joint set of proposed jury instructions, the joint
15   memorandum of law, and verdict form(s) and/or special
16   interrogatories are to be filed with the PTCO and other Local
17   Rule 16 documents.       Courtesy Copies shall be provided to the
18   Court in accordance with Section 1 of this Order.               In
19   addition, the parties shall e-mail the joint set of proposed
20   jury instructions, joint memorandum of law, and verdict
21   form(s) and/or special interrogatories in WordPerfect or Word
22   format to the Chambers’ e-mail address
23   (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
24         Immediately after the Court’s final ruling on the
25   disputed jury instructions, counsel shall file one final
26   “clean set” of jury instructions, which shall be sent into
27   the jury room for the jury’s use during deliberations.                The
28   “clean set” shall contain only the text of each instruction

                                           29
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 30 of 35 Page ID #:221



 1   set forth in full on each page, with the caption “Court’s
 2   Instruction No. ___” (eliminating supporting authority,
 3   citations to the PTCO, etc.).          Counsel shall also e-mail the
 4   final “clean set” of jury instructions in WordPerfect or Word
 5   format to the Chambers’ e-mail address
 6   (JFW_Chambers@cacd.uscourts.gov) at the time of filing.
 7         Caveat:     The failure of any counsel to comply with or
 8   cooperate in all of the foregoing procedures regarding jury
 9   instructions and/or verdict forms will constitute a waiver of
10   all objections to the jury instructions and/or verdict form
11   used by the Court or will constitute a waiver of jury trial
12   and/or the striking of the jury demand.
13         (g) Real-Time Reporting Requirement
14         Each party must file with the Court, at the same time
15   counsel submit the PTCO, a document for the Court Reporter
16   which contains proper names, unusual or scientific terms, or
17   any foreign or uncommon words that are likely to be used by
18   the parties during the PTC and the Trial.             Each party shall
19   also e-mail a copy of the document to the Chambers’ e-mail
20   address (JFW_Chambers@cacd.uscourts.gov) at the time of
21   filing.
22         (h) Joint Statement of the Case and Requests for Voir
23              Dire
24         Three days prior to the Pre-Trial Conference, the parties
25   shall file their proposed voir dire questions and their joint
26   statement of the case which the Court shall read to all
27   prospective jurors prior to the commencement of voir dire. The
28   statement should be not longer than two or three paragraphs.

                                           30
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 31 of 35 Page ID #:222



 1         The Court conducts voir dire of all prospective jurors.
 2   The parties need not submit requests for standard voir dire
 3   questions, such as education, current occupation, marital
 4   status, prior jury service, etc., but should include only
 5   proposed questions specifically tailored to the parties and
 6   issues of the case.
 7   7.    COURT TRIALS
 8         (a) Declarations of Witness Direct Testimony
 9         Counsel in non-jury trials shall submit the direct
10   testimony of their witnesses in writing in a declaration
11   executed under penalty of perjury.           These declarations shall
12   be in admissible form with an appropriate foundation
13   established for the declarant’s statements.             Paragraphs in
14   each declaration shall be numbered consecutively to facilitate
15   the identification of paragraphs for evidentiary objections.
16   Any exhibits which are attached to a witness
17   declaration shall be numbered consistently with the number of
18   the exhibit on the Pre-Trial Exhibit Stipulation.
19         Counsel are to exchange and file these declarations at
20   least fourteen calendar days before trial, unless otherwise
21   ordered by the Court.        Courtesy Copies shall be provided to
22   the Court in accordance with Section 1 of this Order.
23   Courtesy Copies shall be submitted to the Court in a slant D-
24   ring binder with each declaration separated by a tab divider
25   on the right side.       All documents must be three-hole punched
26   with the oversized 13/32" hole size, not the standard 9/32"
27   hole size.     The binders shall also contain a Table of Contents
28

                                           31
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 32 of 35 Page ID #:223



 1   listing the declarations contained therein, and the spine of
 2   the binder shall be labeled with its contents.
 3         Eight calendar days before trial, counsel may file
 4   evidentiary objections to those declarations.              Counsel shall
 5   prepare a separate document for each declaration for which
 6   they have an evidentiary objection in which they shall quote
 7   the specific language from the declaration to which they
 8   object, followed by the objection and any relevant argument.
 9   Counsel shall file any reply or response to the objections by
10   noon on the fifth calendar day before trial.              Courtesy Copies
11   shall be provided to the Court in accordance with Section 1 of
12   this Order.     DO NOT SUBMIT BLANKET OR BOILERPLATE OBJECTIONS
13   TO THE OPPOSING PARTY’S WITNESS DECLARATIONS. THESE WILL BE
14   DISREGARDED AND OVERRULED.
15         At trial, the Court will rule on the evidentiary
16   objections and, depending upon the ruling, the declarations
17   will be received in evidence, either in whole or in part, or
18   rejected.     Counsel will then conduct the cross-examination and
19   re-direct examination at trial.
20         Failure to comply with the terms of this Order will
21   result in sanctions or the Court may refuse to allow that
22   witness to testify.
23         (b) Trial Briefs
24         Counsel for each party shall file and serve a trial
25   brief, not to exceed 15 pages in length, fourteen calendar
26   days before trial.
27         (c) Findings of Fact and Conclusions of Law
28   Counsel for each party shall file and serve initial proposed

                                           32
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 33 of 35 Page ID #:224



 1   findings of fact and conclusions of law fourteen calendar days
 2   before trial.      Counsel for each party shall also e-mail a copy
 3   of their proposed findings of fact and conclusions of law to
 4   the Chambers’ e-mail address
 5   (JFW_Chambers@cacd.uscourts.gov) on the date due.               Counsel for
 6   each party shall then:
 7              (i)     Underline in red the portions which it
 8                      disputes;
 9              (ii)    Underline in blue the portions which it
10                      admits; and
11              (iii)   Underline in yellow the portions which it does
12                      not dispute, but deems irrelevant.
13         Counsel may agree with a part of a finding or conclusion,
14   disagree with a part of it, and/or consider a part of it
15   irrelevant.
16         The marked copy of opposing counsel’s proposed findings
17   of fact and conclusions of law shall be filed with the Court
18   and served on opposing counsel seven calendar days before
19   trial.    Courtesy Copies shall be provided to the Court in
20   accordance with Section 1 of this Order.
21   8.    SETTLEMENT
22         This Court will not conduct settlement conferences in
23   non-jury cases which the Court will try unless counsel for all
24   parties and their respective clients agree either in
25   writing or on the record.         In jury cases, the Court will
26   conduct a settlement conference at the parties’ joint request
27   if three conditions exist:
28

                                           33
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 34 of 35 Page ID #:225



 1         (a)   The parties are satisfied that the fact issues in
 2   the case will be tried to a jury;
 3         (b)   All significant pre-trial rulings which the Court
 4   must make have been made; and
 5         (c)   The parties desire the Court to conduct the
 6   conference, understanding that if settlement fails, the Court
 7   will preside over trial of the case.
 8         The parties must file a Status Report re: Settlement at
 9   the time they lodge the Proposed Pre-Trial Conference Order.
10   The Status Report shall include the name and phone number of
11   the Settlement Officer who assisted the parties with their
12   settlement conference.
13         Caveat:    If counsel fail to cooperate in the preparation
14   of the required Pre-Trial documents, fail to file the required
15   Pre-Trial documents, or fail to appear at the Pre-Trial
16   Conference and such failure is not otherwise satisfactorily
17   explained to the Court: (a) the cause shall stand dismissed
18   for failure to prosecute if such failure occurs on the part of
19   the plaintiff; (b) default judgment shall be entered if such
20   failure occurs on the part of the
21   defendant; or (c) the Court may take such action as it deems
22   appropriate.
23
24         IT IS SO ORDERED.
25
     DATED:      March 10, 2021
26
                                                  JOHN F. WALTER
27                                       UNITED STATES DISTRICT JUDGE
28

                                           34
Case 2:20-cv-10844-JFW-E Document 38 Filed 03/10/21 Page 35 of 35 Page ID #:226



 1                               JUDGE JOHN F. WALTER
                          SCHEDULE OF TRIAL AND PRE-TRIAL DATES
 2
 3    Matter                              Time      Weeks Plaintiff(s)     Defendant(s)      Court
                                                    before (Request)       (Request)         Order
 4                                                  trial
      Trial (jury)                        8:30 am                                               11/16/21
 5    Estimated length: 3 days

 6    [Jury trial] Hearing on Motions     8:00 am                                               11/5/21
      in Limine; Hearing on Disputed
 7    Jury Instructions

 8    [Court trial] Hearing on Motions    8:00 am                                                   X
      in Limine
 9    Pre-Trial Conference (File          8:00 am                                               10/29/21
      Proposed Voir Dire Qs and
10    Agreed-to Statement of Case
      three days prior to PTC)
11
      Submit Pre-Trial Conf. Order;                                                             10/14/21
12    File Motions in Limine; Memo of
      Contentions of Fact and Law;
13    Pre-Trial Exhibit Stipulation;
      Summary of Witness Testimony
14    and Time Estimates; File Status
      Report re: Settlement; File
15    Agreed Upon Set of Jury
      Instructions and Verdict Forms;
16    File Joint Statement re Disputed
      Instructions, Verdicts, etc.
17
      Last day for hearing motions *      1:30 pm                                                9/6/21
18
      Discovery cut-off                                                                         8/16/21
19
     ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING
20   CONFERENCE
21
      Last day to conduct Settlement                                                             6/7/21
      Conference/Mediation
22
      Last day to file Joint Report re:                                                         6/11/21
23    results of Settlement
      Conference/Mediation
24
25
     * Motions for class certification shall be filed within 120 days after service of a pleading
26   purporting to commence a class action (or, if applicable, within 120 days after service of the Notice
     of Removal), unless otherwise ordered by the Court.
27
28   Rev. 2 9 2021

                                                       35
